Title: To Alexander Hamilton from Walter Livingston, 5 April 1795
From: Livingston, Walter
To: Hamilton, Alexander


Manor Livingston [New York] April 5, 1795. “I am happy to know that you will assist me in the Actions commenced against McComb & Prime, Jno. R. Livingston & Ben Seixas. In two first Suits Mr. B. Livingston is my Attorney, himself & Mr. Cozine are my Council. The other Actions have been commenced by Mr. Samuel Jones Since January. The cause of McComb is posponed on his Affidavit for the examination of Evidences in London. The Cause of Prime is Noticed for trial on the third tuesday in this month….”
